UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811- 07237) Exact name of registrant as specified in charter:	Putnam Investment Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	April 30, 2017 Date of reporting period:	July 31, 2016 Item 1. Schedule of Investments: Putnam Capital Opportunities Fund The fund's portfolio 7/31/16 (Unaudited) COMMON STOCKS (98.2%) (a) Shares Value Aerospace and defense (0.1%) Kratos Defense & Security Solutions, Inc. (NON) (S) 106,577 $470,005 Airlines (0.4%) Alaska Air Group, Inc. 19,800 1,330,956 Auto components (1.4%) American Axle & Manufacturing Holdings, Inc. (NON) 38,240 665,758 Cooper-Standard Holding, Inc. (NON) 14,581 1,283,857 Goodyear Tire & Rubber Co. (The) 46,439 1,331,406 Stoneridge, Inc. (NON) 83,019 1,384,757 Banks (8.2%) Banco Latinoamericano de Comercio Exterior SA Class E (Panama) 24,232 662,018 Cardinal Financial Corp. 37,170 957,499 Customers Bancorp, Inc. (NON) 47,518 1,223,113 East West Bancorp, Inc. 73,564 2,517,360 FCB Financial Holdings, Inc. Class A (NON) 44,138 1,543,506 First BanCorp. (Puerto Rico) (NON) 303,114 1,391,293 First Community Bancshares, Inc. 34,370 788,104 Flushing Financial Corp. 39,968 891,686 Franklin Financial Network, Inc. (NON) 38,036 1,288,660 Great Southern Bancorp, Inc. 29,458 1,154,754 Hanmi Financial Corp. 68,573 1,681,410 Horizon Bancorp 23,163 637,446 MainSource Financial Group, Inc. 42,110 937,790 OFG Bancorp (Puerto Rico) 33,853 359,180 Pacific Premier Bancorp, Inc. (NON) 35,915 867,347 Peoples Bancorp, Inc. 30,037 674,331 Popular, Inc. (Puerto Rico) 60,777 2,047,577 Talmer Bancorp, Inc. Class A 55,024 1,156,604 TCF Financial Corp. 89,490 1,216,169 United Community Banks, Inc. 44,235 851,081 Western Alliance Bancorp (NON) 32,252 1,097,536 Wilshire Bancorp, Inc. 135,535 1,455,646 Zions Bancorporation 54,445 1,517,927 Biotechnology (4.4%) Alkermes PLC (NON) 15,900 793,410 Applied Genetic Technologies Corp. (NON) 34,735 522,067 Ardelyx, Inc. (NON) (S) 43,997 469,888 ARIAD Pharmaceuticals, Inc. (NON) (S) 122,710 1,166,972 Biospecifics Technologies Corp. (NON) 16,502 668,331 Dynavax Technologies Corp. (NON) (S) 53,834 830,659 Eagle Pharmaceuticals, Inc. (NON) (S) 7,627 329,029 Emergent BioSolutions, Inc. (NON) (S) 45,566 1,521,449 FivePrime Therapeutics, Inc. (NON) 15,730 797,354 Halozyme Therapeutics, Inc. (NON) (S) 37,629 374,032 Ligand Pharmaceuticals, Inc. (NON) (S) 8,210 1,107,365 Merrimack Pharmaceuticals, Inc. (NON) (S) 90,694 526,025 MiMedx Group, Inc. (NON) (S) 86,155 645,301 Myriad Genetics, Inc. (NON) 21,228 657,643 Neurocrine Biosciences, Inc. (NON) 12,947 650,328 Ophthotech Corp. (NON) 17,178 1,103,515 Prothena Corp. PLC (Ireland) (NON) (S) 19,703 1,084,650 Rigel Pharmaceuticals, Inc. (NON) 102,753 235,304 TESARO, Inc. (NON) (S) 3,871 360,932 Ultragenyx Pharmaceutical, Inc. (NON) 9,800 620,144 uniQure NV (Netherlands) (NON) (S) 22,676 164,855 Building products (2.0%) CaesarStone Sdot-Yam, Ltd. (Israel) (NON) 28,288 1,060,517 Continental Building Products, Inc. (NON) 53,486 1,254,247 NCI Building Systems, Inc. (NON) 57,096 926,097 Patrick Industries, Inc. (NON) 30,606 1,975,923 PGT, Inc. (NON) 114,294 1,371,528 Capital markets (0.9%) AllianceBernstein Holding LP 36,122 865,483 E*Trade Financial Corp. (NON) 42,303 1,060,959 Piper Jaffray Cos. (NON) 28,865 1,193,279 Chemicals (4.1%) American Vanguard Corp. 65,358 972,527 Cabot Corp. 25,588 1,245,880 Chase Corp. 16,026 971,015 Innophos Holdings, Inc. 4,926 212,114 Koppers Holdings, Inc. (NON) 64,586 2,042,209 Kraton Performance Polymers, Inc. (NON) 32,824 981,766 LSB Industries, Inc. (NON) (S) 59,181 685,316 Minerals Technologies, Inc. 15,160 989,342 Orion Engineered Carbons SA (Luxembourg) 96,344 1,575,224 Trinseo SA (S) 51,454 2,561,895 W.R. Grace & Co. 17,500 1,310,225 Commercial services and supplies (2.0%) ACCO Brands Corp. (NON) 144,321 1,622,168 Deluxe Corp. 36,881 2,492,787 Ennis, Inc. 53,772 931,331 Tetra Tech, Inc. 50,395 1,659,507 Communications equipment (2.4%) Applied Optoelectronics, Inc. (NON) (S) 82,853 980,980 Brocade Communications Systems, Inc. 141,230 1,313,439 Ciena Corp. (NON) 36,688 704,043 F5 Networks, Inc. (NON) 13,615 1,680,363 InterDigital, Inc./PA 25,008 1,476,722 Plantronics, Inc. 17,861 861,615 ShoreTel, Inc. (NON) 105,902 777,321 Construction and engineering (2.9%) Argan, Inc. 31,679 1,461,352 Dycom Industries, Inc. (NON) (S) 36,784 3,459,535 Granite Construction, Inc. 19,000 945,820 MasTec, Inc. (NON) 81,860 2,001,477 Quanta Services, Inc. (NON) 63,230 1,618,688 Construction materials (0.6%) Summit Materials, Inc. Class A (NON) 83,695 1,853,007 Consumer finance (1.1%) Encore Capital Group, Inc. (NON) 15,736 384,116 Nelnet, Inc. Class A 41,803 1,689,259 OneMain Holdings, Inc. (NON) (S) 58,216 1,678,949 Containers and packaging (0.4%) Owens-Illinois, Inc. (NON) 65,934 1,238,900 Diversified telecommunication services (1.5%) Cogent Communications Holdings, Inc. 25,208 1,077,138 Frontier Communications Corp. (S) 229,271 1,192,209 IDT Corp. Class B 33,404 509,745 Inteliquent, Inc. 68,832 1,414,498 Vonage Holdings Corp. (NON) 115,000 681,950 Electrical equipment (0.9%) AZZ, Inc. 15,547 965,158 EnerSys 11,204 698,569 Sensata Technologies Holding NV (NON) 37,264 1,413,051 Electronic equipment, instruments, and components (2.5%) Arrow Electronics, Inc. (NON) 43,348 2,882,209 Belden, Inc. 8,600 629,606 Littelfuse, Inc. 7,630 953,903 Plexus Corp. (NON) 25,198 1,157,596 ScanSource, Inc. (NON) 38,809 1,592,333 SYNNEX Corp. 10,524 1,057,978 Energy equipment and services (0.3%) Oil States International, Inc. (NON) 35,239 1,089,590 Food and staples retail (0.4%) SpartanNash Co. 40,551 1,277,357 Food products (2.2%) B&G Foods, Inc. 21,800 1,124,662 Dean Foods Co. (S) 63,523 1,172,635 Hain Celestial Group, Inc. (The) (NON) 24,039 1,269,019 John B. Sanfilippo & Son, Inc. 13,322 621,738 Omega Protein Corp. (NON) 66,993 1,508,682 Sanderson Farms, Inc. (S) 18,730 1,640,561 Gas utilities (0.5%) UGI Corp. 34,991 1,583,693 Health-care equipment and supplies (3.1%) Conmed Corp. 11,100 451,104 DexCom, Inc. (NON) 14,777 1,362,883 Globus Medical, Inc. Class A (NON) (S) 32,224 739,541 Halyard Health, Inc. (NON) 28,299 978,862 ICU Medical, Inc. (NON) 18,441 2,153,171 Integer Holdings Corp. (NON) 36,011 799,804 Spectranetics Corp. (The) (NON) 40,047 928,289 STERIS PLC (United Kingdom) 20,565 1,459,087 Zeltiq Aesthetics, Inc. (NON) (S) 39,195 1,330,670 Health-care providers and services (3.8%) Aceto Corp. 30,686 788,937 AmSurg Corp. (NON) 5,795 434,683 Centene Corp. (NON) 19,989 1,410,224 Chemed Corp. 14,774 2,173,846 HealthSouth Corp. 23,253 1,001,042 Kindred Healthcare, Inc. 49,688 609,175 Landauer, Inc. 23,156 966,068 Molina Healthcare, Inc. (NON) 6,371 361,937 PharMerica Corp. (NON) 54,831 1,456,311 Select Medical Holdings Corp. (NON) (S) 67,828 780,022 Surgical Care Affiliates, Inc. (NON) 30,317 1,576,787 Triple-S Management Corp. Class B (Puerto Rico) (NON) 36,836 915,375 Health-care technology (0.3%) Veeva Systems, Inc. Class A (NON) (S) 30,203 1,147,412 Hotels, restaurants, and leisure (1.9%) BJ's Restaurants, Inc. (NON) 21,145 821,272 Buffalo Wild Wings, Inc. (NON) 4,057 681,414 Cheesecake Factory, Inc. (The) 29,838 1,543,520 Marriott Vacations Worldwide Corp. (S) 22,107 1,686,764 Penn National Gaming, Inc. (NON) 94,605 1,420,967 Household durables (0.9%) Ethan Allen Interiors, Inc. (S) 18,487 642,054 LGI Homes, Inc. (NON) (S) 66,087 2,268,767 Independent power and renewable electricity producers (0.3%) Dynegy, Inc. (NON) 62,247 941,797 Insurance (2.3%) American Equity Investment Life Holding Co. 61,716 983,136 Amtrust Financial Services, Inc. 33,128 790,765 CNO Financial Group, Inc. 80,839 1,404,173 Employers Holdings, Inc. 54,445 1,552,771 Federated National Holding Co. 56,673 1,187,299 Genworth Financial, Inc. Class A (NON) 82,446 235,796 HCI Group, Inc. 22,204 669,673 Heritage Insurance Holdings, Inc. 52,713 653,114 United Insurance Holdings Corp. 9,472 150,226 Internet and catalog retail (0.3%) FTD Cos., Inc. (NON) 44,504 1,126,396 Internet software and services (3.2%) Blucora, Inc. (NON) 86,782 886,044 Carbonite, Inc. (NON) 96,300 1,060,263 Cornerstone OnDemand, Inc. (NON) 22,597 975,964 IAC/InterActive Corp. 33,725 1,954,701 Instructure, Inc. (NON) (S) 29,834 648,591 j2 Global, Inc. 22,697 1,517,067 New Relic, Inc. (NON) 19,600 675,024 Shopify, Inc. Class A (Canada) (NON) 19,603 671,795 Stamps.com, Inc. (NON) (S) 8,210 622,359 Web.com Group, Inc. (NON) 57,825 1,090,580 XO Group, Inc. (NON) 26,400 481,272 IT Services (2.7%) CACI International, Inc. Class A (NON) 15,547 1,482,096 Cardtronics PLC Class A (United Kingdom) (NON) (S) 22,021 968,704 Computer Sciences Corp. 42,865 2,050,233 CSG Systems International, Inc. 37,940 1,527,464 ManTech International Corp. Class A 41,723 1,648,476 Perficient, Inc. (NON) 60,333 1,340,599 Leisure products (0.4%) MCBC Holdings, Inc. 37,653 432,256 Vista Outdoor, Inc. (NON) 15,257 763,613 Life sciences tools and services (1.3%) Albany Molecular Research, Inc. (NON) (S) 82,753 1,194,953 Cambrex Corp. (NON) 19,010 996,314 INC Research Holdings, Inc. Class A (NON) 18,624 828,954 VWR Corp. (NON) 41,706 1,306,232 Machinery (2.8%) Douglas Dynamics, Inc. 25,781 690,931 Greenbrier Cos., Inc. (The) (S) 42,286 1,388,249 NN, Inc. (S) 66,124 1,115,512 Snap-On, Inc. 10,235 1,608,635 Standex International Corp. 12,359 1,097,479 Terex Corp. 34,176 825,009 Wabash National Corp. (NON) 50,468 730,777 Wabtec Corp. 24,141 1,653,659 Marine (0.2%) Matson, Inc. 14,294 534,167 Media (0.4%) Regal Entertainment Group Class A (S) 54,279 1,276,642 Metals and mining (0.4%) Ternium SA ADR 61,800 1,341,678 Multi-utilities (0.4%) Vectren Corp. 27,806 1,438,404 Multiline retail (0.3%) Big Lots, Inc. (S) 16,316 867,685 Oil, gas, and consumable fuels (1.1%) Aegean Marine Petroleum Network, Inc. (Greece) (S) 127,139 828,946 Callon Petroleum Co. (NON) 80,028 911,519 Diamondback Energy, Inc. (NON) 8,983 788,618 Gulfport Energy Corp. (NON) 11,973 348,295 Northern Oil and Gas, Inc. (NON) (S) 154,248 610,822 Paper and forest products (0.6%) Domtar Corp. 34,849 1,372,005 KapStone Paper and Packaging Corp. 37,267 532,173 Pharmaceuticals (4.5%) Akorn, Inc. (NON) 17,465 597,827 ANI Pharmaceuticals, Inc. (NON) (S) 12,642 766,105 Aralez Pharmaceuticals, Inc. (Canada) (NON) 119,740 419,090 Cardiome Pharma Corp. (Canada) (NON) 66,152 207,056 Depomed, Inc. (NON) 23,832 452,093 Endo International PLC (NON) 90,713 1,574,778 Horizon Pharma PLC (NON) (S) 73,661 1,420,921 Impax Laboratories, Inc. (NON) 41,610 1,307,386 Jazz Pharmaceuticals PLC (NON) 10,624 1,603,905 Lannett Co., Inc. (NON) (S) 53,961 1,684,662 Medicines Co. (The) (NON) (S) 25,284 988,857 Pacira Pharmaceuticals, Inc. (NON) (S) 23,749 860,901 Prestige Brands Holdings, Inc. (NON) 11,107 594,225 Sucampo Pharmaceuticals, Inc. Class A (NON) 56,252 660,961 Supernus Pharmaceuticals, Inc. (NON) 68,928 1,531,580 Professional services (1.4%) ICF International, Inc. (NON) 40,744 1,685,987 Navigant Consulting, Inc. (NON) 149,339 2,943,472 Real estate investment trusts (REITs) (6.9%) Agree Realty Corp. 19,006 963,984 Apollo Commercial Real Estate Finance, Inc. 53,965 876,931 ARMOUR Residential REIT, Inc. 10,818 230,207 Ashford Hospitality Trust, Inc. 95,378 568,453 Brandywine Realty Trust 52,327 882,756 CBL & Associates Properties, Inc. 29,493 362,469 Chesapeake Lodging Trust 38,729 978,682 Chimera Investment Corp. 79,576 1,335,285 Colony Capital, Inc. Class A 52,058 925,591 Communications Sales & Leasing, Inc. 66,317 2,061,132 Community Healthcare Trust, Inc. 38,019 874,057 CYS Investments, Inc. 56,373 504,538 Geo Group, Inc. (The) 36,301 1,256,378 Hersha Hospitality Trust 22,866 432,167 Investors Real Estate Trust 74,303 491,886 Lexington Realty Trust 131,192 1,426,057 LTC Properties, Inc. 13,032 697,603 MFA Financial, Inc. 49,236 370,255 National Health Investors, Inc. 18,737 1,472,166 Omega Healthcare Investors, Inc. 33,417 1,152,887 One Liberty Properties, Inc. 27,129 678,768 Ramco-Gershenson Properties Trust 36,864 731,382 Select Income REIT 29,347 814,673 STAG Industrial, Inc. 40,464 1,026,976 Summit Hotel Properties, Inc. 98,513 1,396,914 Universal Health Realty Income Trust 5,989 357,364 Real estate management and development (0.5%) RE/MAX Holdings, Inc. Class A 36,688 1,589,324 Semiconductors and semiconductor equipment (7.5%) Advanced Energy Industries, Inc. (NON) 57,632 2,346,775 Ambarella, Inc. (NON) (S) 10,235 593,425 CEVA, Inc. (NON) 67,387 2,025,653 Cirrus Logic, Inc. (NON) 15,995 777,197 Cypress Semiconductor Corp. (S) 84,635 985,151 FormFactor, Inc. (NON) 168,562 1,576,055 Integrated Device Technology, Inc. (NON) 39,888 877,137 Intersil Corp. Class A 43,152 659,363 Lam Research Corp. (S) 30,862 2,770,482 Lattice Semiconductor Corp. (NON) 189,786 1,140,614 Maxim Integrated Products, Inc. 33,214 1,354,467 Mellanox Technologies, Ltd. (Israel) (NON) 32,445 1,433,420 MKS Instruments, Inc. 22,880 1,045,158 Monolithic Power Systems, Inc. 10,524 765,305 ON Semiconductor Corp. (NON) 87,848 881,115 Power Integrations, Inc. 16,512 942,340 Semtech Corp. (NON) 11,587 294,542 Silicon Laboratories, Inc. (NON) 10,524 560,719 Skyworks Solutions, Inc. 14,851 980,463 Tessera Technologies, Inc. 33,307 1,070,487 Tower Semiconductor, Ltd. (Israel) (NON) (S) 122,558 1,652,082 Software (3.8%) Blackbaud, Inc. 17,282 1,155,302 Fleetmatics Group PLC (Ireland) (NON) 20,143 865,343 Gigamon, Inc. (NON) 16,026 748,735 Mentor Graphics Corp. 57,342 1,224,825 MobileIron, Inc. (NON) (S) 139,302 475,020 Paylocity Holding Corp. (NON) (S) 16,412 732,632 Proofpoint, Inc. (NON) (S) 25,684 1,948,645 PROS Holdings, Inc. (NON) 64,796 1,203,910 Rovi Corp. (NON) 43,541 819,006 Tyler Technologies, Inc. (NON) 10,428 1,699,973 Ultimate Software Group, Inc. (NON) (S) 4,540 949,314 Zendesk, Inc. (NON) 22,407 677,588 Specialty retail (2.2%) American Eagle Outfitters, Inc. (S) 74,340 1,332,173 Chico's FAS, Inc. 107,164 1,287,040 DSW, Inc. Class A 25,201 611,376 Express, Inc. (NON) 58,891 881,009 Michaels Cos., Inc. (The) (NON) 102,552 2,703,271 Restoration Hardware Holdings, Inc. (NON) (S) 18,234 561,790 Technology hardware, storage, and peripherals (1.0%) Cray, Inc. (NON) 6,552 206,781 NCR Corp. (NON) 60,333 1,989,179 Super Micro Computer, Inc. (NON) 48,300 1,040,865 Textiles, apparel, and luxury goods (1.4%) G-III Apparel Group, Ltd. (NON) 15,923 637,398 Oxford Industries, Inc. 10,524 601,762 Perry Ellis International, Inc. (NON) 45,900 983,178 Skechers U.S.A., Inc. Class A (NON) 39,878 957,870 Steven Madden, Ltd. (NON) 18,827 659,322 Wolverine World Wide, Inc. 30,317 742,463 Thrifts and mortgage finance (2.0%) BofI Holding, Inc. (NON) (S) 44,407 746,926 Federal Agricultural Mortgage Corp. Class C 31,196 1,198,862 HomeStreet, Inc. (NON) 46,100 1,028,030 LendingTree, Inc. (NON) (S) 14,774 1,491,879 Meta Financial Group, Inc. 24,135 1,319,943 Radian Group, Inc. 59,953 773,394 Tobacco (0.4%) Vector Group, Ltd. (S) 53,869 1,189,966 Trading companies and distributors (0.7%) Beacon Roofing Supply, Inc. (NON) 25,201 1,184,951 H&E Equipment Services, Inc. 57,756 1,075,412 Total common stocks (cost $294,707,207) INVESTMENT COMPANIES (1.4%) (a) Shares Value Fifth Street Finance Corp. 176,282 $987,179 Hercules Capital, Inc. 71,726 951,087 Medley Capital Corp. 95,541 696,494 Solar Capital, Ltd. 62,132 1,258,173 TICC Capital Corp. 111,024 626,175 Total investment companies (cost $4,185,607) SHORT-TERM INVESTMENTS (15.5%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.62% (d) 49,804,406 $49,804,406 Putnam Short Term Investment Fund 0.44% (AFF) 1,207,943 1,207,943 Total short-term investments (cost $51,012,349) TOTAL INVESTMENTS Total investments (cost $349,905,163) (b) Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from May 1, 2016 through July 31, 2016 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $329,357,897. (b) The aggregate identified cost on a tax basis is $349,723,177, resulting in gross unrealized appreciation and depreciation of $37,202,884 and $7,914,103, respectively, or net unrealized appreciation of $29,288,781. (NON) This security is non-income-producing. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $6,341,414 $49,278,954 $54,412,425 $5,926 $1,207,943 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund's agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $49,804,406, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $48,575,347. Certain of these securities were sold prior to the close of the reporting period. (S) This security is on loan, in part or in entirety, at the close of the reporting period. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less are valued using an independent pricing service approved by the Trustees, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $30,155,780 $— $— Consumer staples 9,804,620 — — Energy 4,577,790 — — Financials 72,434,954 — — Health care 57,451,283 — — Industrials 44,192,956 — — Information technology 76,138,408 — — Materials 19,885,276 — — Telecommunication services 4,875,540 — — Utilities 3,963,894 — — Total common stocks — — Investment companies 4,519,108 — — Short-term investments 1,207,943 49,804,406 — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above), did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: September 29, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: September 29, 2016 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: September 29, 2016
